Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Applicant’s Request for Reconsideration dated August 25, 2021 is acknowledged.
Claims 1, 2, 4-7, 9-12, 14, 16 and 17 are pending.
Claims 3, 8, 13 and 15 are cancelled.
Claims 1 and 14 are currently amended.
Claims 1, 2, 4-7, 9-12, 14, 16 and 17 as filed on August 25, 2021 are under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Maintained Objection:  Application Data Sheet


Maintained Response to Arguments:  Application Data Sheet
Applicant’s contention that the ADS is proper is acknowledged but not found persuasive because the amendment of the claims does not mitigate the fact that the claims as originally filed introduced new / broader subject matter into the application.  Applicant’s request that the Action specify a basis for the objection is acknowledged.  As per MPEP 201.06 a DIV is a “later application for an independent or distinct invention, carved out of a nonprovisional application”.  “Thus the disclosure presented in a divisional application must not include any subject matter which would constitute new matter if submitted as an amendment to the parent application.”  Because the originally filed claims are part of the disclosure (e.g., MPEP 2163, “The claims as filed in the original specification are part of the disclosure and, therefore, if an application as originally filed contains a claim disclosing material not found in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985).), the Examiner maintains the objection is proper.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-7, 9-12 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blin et al. (US 2005/0095213, published May 5, 2005, of record) in view of Tournilhac (FR 2,883,748 A1, published October 6, 2006, as evidenced by the EPO translation); Brillouet et al. (US 2009/0220442, published September 3, 2009, of record); Spaulding et al. (US 2009/0068130, published March 12, 2009, of record); and Castro (US 6,409,997, published June 25, 2002, of record).
	Blin teach a cosmetic process of using a two-coat cosmetic product, the cosmetic product comprising at least one first composition comprising at least one film-forming polymer in an organic liquid medium and at least one second composition comprising a cosmetically acceptable medium (title; abstract).  The at least two compositions can be applied successively to the skin of the face; the first composition may constitute a base coat and the second composition may constitute a topcoat (paragraphs [0002] and [0026]).  The first / base coat may be left to dry prior to the application of the second / top coat (paragraph [0030]).
as required by instant claim 11.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.
	The organic liquid medium may comprise at least one volatile oil inclusive of hydrocarbon oils inclusive of isododecane and silicone oils inclusive of cyclopentasiloxane (cyclomethicone) (paragraphs [0301]-[0307]).  Regarding the limitation of instant claim 7 that the first composition is cyclomethicone-free, a reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component.  See MPEP 2123.  The first composition may comprise from 5 to 85 wt% volatile oils (paragraph [0307]), as required by instant claim 11.  The first composition may comprise from 0.1 to 20 wt% apolar non-volatile oils inclusive of synthetic esters or hydrocarbons such as liquid paraffin (oil) (paragraphs [0308]-[0318]), as required by instant claim 11.  The first composition may also comprise from 0.1 to 10 wt% at least one polar oil chosen from fatty acid esters (paragraphs [0337]-[0338]), as required by instant claim 11.  
	The second composition may be a cosmetic composition inclusive of a foundation (paragraph [0276]), as required by instant claim 4.  
	The compositions of the product may be cast, for example a cast / compacted solid foundation (powdered), or may be in the form of a gel, a fluid cream or a liquid (paragraphs [0465], [0468] and [0470]), as required by instant claims 5 and 6. 

Blin do not teach apply a first composition to provide a translucent finish to the skin, the first composition comprising a film former comprising polysilicone-11, VP/hexadecene copolymer and polyester-7; a UVA sunscreen agent comprising 4-tert-butyl-4’-methosydibenzoylmethane (avobenzone as evidenced by paragraph [0037] of the instant specification as filed); and a UVB sunscreen agent as required by claim 1.
Blin do not teach the ester solvent includes C12-15 alkyl benzoate and neopentyl glycol diheptanoate as required by claim 12.
Blin do not teach the first composition has an SPF of at least about 15 and a PFA of at least about 5 as required by claim 14.
Blin do not teach silica, a skin conditioner and an emollient as required by claim 16.
These deficiencies are made up for in the teachings of Tournilhac, Brillouet, Spaulding and Castro.
Tournilhac teaches anhydrous cosmetic compositions containing at least one fatty phase comprising oils inclusive of isododecane, C12-C15 alkylbenzoate, PVP / hexadecene copolymer, etc. in amounts of 0.1 to 90 wt% of the compositions; the compositions are transparent or translucent which is understood to mean the ability to allow light to pass (page 1, sections 13-14; paragraph bridging pages 2-3; page 5, sections 200-203; page 7, sections 266, 284 and 289).  The compositions are transparent because the at least one fatty phase is transparent (page 2, sections 51-52).   It is understood that the compositions do not contain waxes and pasty substances in too large an amount so as to preserve the transparency (page 9, section 363).  The compositions may 
	Brillouet teach a sunscreen composition that provides UVA and UVB absorbance; the composition comprises a dibenzoylmethane derivative UVA absorbing agent inclusive of 4-tert-butyl-4′-methoxydibenzoylmethane (title; abstract; paragraphs [0001]-[0004] and [0025]; claims 1-7).  The composition provides an SPF of at least about 15 and a PFA of at least about 10 (paragraph [0056]; claim 10), as required by instant claim 14.  SPF represents the UVB absorbance while PFA is the protection factor in the UVA spectrum (paragraphs [0052] and [0057]).  The composition may further comprise additional absorbing agents inclusive of homosalate (3,3,5-Trimethylcyclohexyl 2-hydroxybenzoate as evidenced by paragraph [0043] of the instant specification as filed) (paragraph [0059]; claim 7).  The composition may be in the form of a gel (paragraph [0070]).
Spaulding teach sunscreen compositions comprising avobenzone may further comprise one or more skin conditioners such as emollients; emollients soften the skin (title; abstract; paragraphs [0016], [0019] and [0027]-[0031]), as required by instant claim 16.  Emollients include inter alia C12-C15 alkyl benzoate (paragraph [0028]; claim 21), as required by instant claim 12.   The sunscreen compositions may further comprise film forming agents which provide a waterproofing effect to the composition when applied on the skin (title; abstract; paragraphs [0016] and [0032]).  Film formers include inter alia PVP/hexadecene copolymer, and polyester-7 (and) neopentyl glycol diheptanoate (paragraph [0032]; claim 25), as required by instant claim 12.
Castro teaches sunscreen compositions may further comprise non-oil emollient compounds such as C12-C15 alkyl benzoate and mattifying agents inclusive of silica and as required by instant claims 12 and 16.  Oils such as paraffinic oils have a greasy feel and leave a shiny film on the skin; compositions substantially free of such oils or/and compositions comprising a mattifying agent reduce the shine of skin (column 1, lines 10-32; paragraph bridging columns 1 and 2; column 3, lines 40-50).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made that at least one first composition of Blin comprising at least one film-forming polymer in an organic liquid medium comprising at least one volatile oil inclusive of isododecane from 5 to 85 wt% of the at least one first composition would be transparent or translucent because Tournilhac teaches cosmetic compositions containing at least one fatty phase comprising oils inclusive of isododecane in amounts of 0.1 to 90 wt% are transparent or translucent and because Tournilhac teaches it is the presence of too much wax or/and pasty compounds which deteriorates the transparency or/and translucency of the fatty phase.  It is presumed that the transparency or/and translucency of the cosmetic is maintained upon application via spreading on the skin.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the sunscreen active of the first or/and second composition of Blin to provide both UVA and UVB absorbance as characterized by a PFA of at least about 10 and an SPF of at least about 15 as taught by Brillouet in order to provide a protection against both types of UV radiation.  There would be a reasonable expectation of success because Blin embrace the presence of any sunscreen active(s) in amounts known to those of skill in the art.
3,3,5-Trimethylcyclohexyl 2-hydroxybenzoate) (UVB agent) as taught by Brillouet because these active(s) provide the desired photoprotection.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the sunscreen / first composition of Blin in view of Brillouet to further comprise film formers inclusive of PVP/hexadecene copolymer and polyester-7 (and) neopentyl glycol diheptanoate as taught by Spaulding in order to reap the expected benefit of a waterproofing effect to the sunscreen / first composition when applied on the skin.  There would be a reasonable expectation of success because the first composition of Blin comprises at least one specific film-forming polymer and may further comprise additional film-forming polymers.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the sunscreen / first composition of Blin in view of Brillouet and Spaulding to further comprise mattifying agents inclusive of silica and silicone elastomers such as polysilicone-11 as taught by Castro because oils such as paraffinic oils as optionally embraced by Blin have a greasy feel and leave a shiny film on the skin and compositions substantially free of such oils or/and compositions comprising a mattifying agent reduce the shine of skin.  
Regarding the limitation of instant claims 1 and 2 that the first composition dries within 2 minutes, within 1 minute, because Blin in view of Brillouet, Spaulding and Castro render obvious sunscreen compositions as claimed comprising film-forming polymers as claimed in an organic liquid medium comprising from 5 to 85 wt% volatile oils inclusive of hydrocarbon oils 
	Regarding the limitation of instant claims 9 and 10 that the first composition is translucent, is transparent, because Blin in view of Brillouet, Spaulding and Castro render obvious sunscreen compositions as claimed comprising film-forming polymers as claimed in an organic liquid medium comprising from 5 to 85 wt% volatile oils inclusive of hydrocarbon oils inclusive of isododecane and ester oils, it is presumed that the compositions of the prior art also possess the properties of transparency / translucency because the properties of a composition are inseparable from the structure thereof.  In further support of this presumption, Tournilhac evidences transparency / translucency is a property of oils inclusive of isododecane and ester oils inclusive of C12-C15 alkylbenzoates (ester oil).
Regarding claims 12 and 16, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the sunscreen / first composition of Blin in view of Brillouet, Spaulding and Castro to further comprise one or more skin conditioners such as emollients like C12-C15 alkyl benzoate as taught by Spaulding in order to reap the expected benefit of skin softening.  There would be a reasonable expectation of success because the first .

Claims 1, 2, 4-7, 9-12, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blin et al. (US 2005/0095213, published May 5, 2005, of record) in view of Tournilhac (FR 2,883,748 A1, published October 6, 2006, as evidenced by the EPO translation); Brillouet et al. (US 2009/0220442, published September 3, 2009, of record); Spaulding et al. (US 2009/0068130, published March 12, 2009, of record); and Castro (US 6,409,997, published June 25, 2002, of record) as applied to claims 1, 2, 4-7, 9-12 and 16 above, and further in view of Acker (US 2010/0111884, published May 6, 2010, of record) and Horstman et al. (WO 2010/014352, published February 4, 2010, of record).
	The teachings of Blin, Tournilhac, Brillouet, Spaulding and Castro have been described supra.  
They do not teach dimethicone/bis-isobutyl PPG-20 crosspolymer, tribehenin, dipropylene glycol dibenzoate and PPG-15 stearyl ether benzoate as required by claim 17.
These deficiencies are made up for in the teachings of Acker and Horstman.
Acker teach sunscreen compositions may further comprise solubilizing emollients such as benzoate esters and derivatives; esters include inter alia C12-C15 alkyl benzoate, dipropylene glycol dibenzoate, neopentyl glycol diheptanoate, and PPG-15 stearyl ether benzoate (title; abstract; paragraphs [0055] and [0086]).  The compositions may further comprise oil occlusives such as tribehenin in order to slow down the evaporation of water from the skin thereby increasing the water content of skin (paragraphs [0095]-[0096]).  
Horstman teach sunscreen compositions may further comprise silicone elastomers such as dimethicone / bis-isobutyl PPG-20 crosspolymer and polysilicone-11 (title; abstract; paragraphs [0023] and [0034]; also [0038]-[0041]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the ester oil solubilizing emollients as taught by Acker inclusive of C12-C15 alkyl benzoate, dipropylene glycol dibenzoate, neopentyl glycol diheptanoate, and PPG-15 stearyl ether benzoate with the ester oil emollients as taught by Spaulding inclusive of C12-C15 alkyl benzoate in the sunscreen / first composition of Blin in view of Brillouet, Spaulding and Castro because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the silicone elastomers as taught by Horstman inclusive of dimethicone / bis-isobutyl PPG-20 crosspolymer and polysilicone-11 with the silicone elastomers as taught by Castro inclusive of polysilicone-11 in the sunscreen / first composition of Blin in view of Brillouet, Spaulding and Castro because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06. 

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.

	Applicant’s item a) at page 6 of the Remarks that the prior art does not recite a “translucent finish to the skin” is acknowledged but not found persuasive because it is presumed that this capability flows from the application of a composition as claimed, comprising the same ingredients in the same amounts.  Nonetheless, Tournilhac is newly applied to address this new limitation where it is presumed that compositions that are translucent / transparent by virtue of the content of the transparent / translucent oils therein will retain said property when spread onto the skin.  It is noted that the instant specification does not appear to define what is meant by the term a “translucent finish” and as such the term has been broadly interpreted.  The only apparent disclosure of the term is within Table 4 at pages 29-30 of the as-filed specification.  Table 4 discloses the “aesthetic/tactile properties of using the gel described in Table 1”.  

	Applicant’s item b) at pages 6-10 of the Remarks that there is no apparent reason / motivation to combine the cited references because Blin teaches away from the polysilicone-11 of Castro remains unpersuasive for reasons of record.  See at least pages 12-15 of the Non-Final Rejection mailed May 26, 2021.  Applicant’s contention that Blin teaches away from using silicone oils is puzzling because Blin expressly teaches the compositions may comprise silicone oils (e.g., paragraphs [0302], [0304]-[0305], [0315], [0319]-[0336]).  Applicant’s citation to the background information of Blin is acknowledged but Applicant’s conflation of the term “gloss” with the term “grease” remains unpersuasive for reasons of record.  See at least paragraph [0017] of Blin as reproduced at page 12 of the previous Response and the express teaching of Blin of a arguendo, the inclusion of polysilicone-11 in the first composition of Blin would reduce the “gloss” thereof, the second composition of Blin may be chosen such that the product, once applied to keratin materials, has satisfactory gloss (e.g., paragraph [0277]).  
	Applicant’s contention at page 9 of the Remarks that there are numerous skin benefits / properties that a topical composition can impart is acknowledged.  However, Applicant’s contention that the “arrival of polysilicone-11 as a film-forming agent” is “clearly based on hindsight” misconstrues the rejection.  The combined teaching of the prior art render obvious the inclusion of inter alia polysilicone-11 in the compositions.  All of the benefits / functions / properties of polysilicone-11 in a topical composition are inseparable from the teaching of polysilicone-11.  
	Applicant may consider, for example, amending the claims to recite a closed group of film-formers in order to exclude the at least one film-forming linear ethylenic block polymer of Blin and to overcome the grounds of rejection over Blin.

Applicant’s item c) at pages 10-11 of the Remarks alleging unexpected results remains unpersuasive for reasons of record.  See at least pages 14-15 of the Non-Final Rejection mailed May 26, 2021.  Applicant’s disagreement that physical properties result from the structure of a composition (e.g., ingredients, amounts thereof) is acknowledged but not found persuasive.  

Applicant’s item d) at page 11 of the Remarks again citing to Castro is acknowledged but not found persuasive because while the compositions of Blin may comprise 5 to 85 wt% volatile oils, it is the non-volatile oils inclusive of hydrocarbons such as liquid paraffin which may be expected to leave behind a greasy residue because Castro expressly teaches oils such as paraffinic oils have a greasy feel.  These non-volatile oils are present in the compositions of Blin in amounts ranging from 0.1 to 20 wt%.  Applicant is reminded that a reasonable expectation of success doesn’t guarantee success and that argument is not evidence.  Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, it is Blin that is being modified to include inter alia polysilicone-11 which the Examiner maintains is reasonable because Blin expressly teaches a greasy appearance as undesirable.

	Therefore, the rejections over Blin are properly maintained in modified form as necessitated by Applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633